PER CURIAM.
Defendant seeks review of the denial without evidentiary hearing of his motion to vacate, set aside or correct the sentence. Defendant’s assertion that consecutive sentences imposed for the burglary and grand larceny were illegal since the offenses arose out of a single transaction is, as determined by the trial court, without merit. Estevez v. State, 313 So.2d 692 (Fla.1975); Jenkins v. Wainwright, 322 So.2d 477 (Fla.1975); State v. Kirkland, 322 So.2d 480 (Fla.1975). Accordingly, the order denying defendant’s motion to vacate is AFFIRMED.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.